Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the rayon parasols covered by said appeals are of the same character and description as those involved in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised values of such items, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export values of such items, and that there were no higher foreign values therefor.
On the agreed facts, I find and hold the proper dutiable export values of said items of rayon parasols to be the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese 'consumption tax. Judgment will be rendered accordingly.